Title: From Benjamin Franklin to Ingenhousz, 22 November 1779
From: Franklin, Benjamin
To: Ingenhousz, Jan


Dear sir
Passy, Nov. 22. 1779.
I received yours of the 18th. and see with great Pleasure that you have been able to break the Enchantment that fix’d you so long in England, and have once more set foot on the continent with intent to visit Paris. You may be assured of meeting the Same kind Welcome at Mr De Chaumonts and I have besides a Bed &c. at your service if you Should rather chuse to be with me. I thank you for the Care you have taken in Bringing the Parcel, and giving me notice of it, that I may enquire for it. As I hope soon for the Happiness of seeing and conversing with you. I now only add that I am ever, with sincerest Esteem and affection Dear sir, Your &c.
Dr. Ingenhouses, a L’hotel de Londres à Bruxelles.
